DETAILED ACTION
Claims 7, 10, 12, 14, 21, 42 and 43 are pending and being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the font in Figure 3 is pixelated and difficult to decipher.  Compare Fig. 2 which includes readable font and Fig. 3 which has pixelated font.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  
See p. 3, l. 28 and p. 6, l. 31.  

Claim Objections
Claims 7 and 42 are objected to because of the following informalities:  
Claim 7 should be amended to recite “Parkinson’s Disease wherein the 
Claim 42 recites the acronyms COMT and  MAO-B.  The acronyms should be written out in full name in the first appearance in the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is drawn to a method of slowing or delaying progression of Parkinson's Disease which method comprises administering to a patient diagnosed with Parkinson's Disease an effective amount of opicapone without levodopa, wherein the patient “benefits” by more than 0.25 hr in OFF period.
The specification does not explicitly define the claim term “OFF period”.  The skilled artisan is not apprised of  the metes and bounds of this claim term, much less the characteristics by which a Parkinson’s disease patient can be identified as being in a “OFF period”.  
It is further noted that the term “benefits” is not defined, this the metes and bounds of this claim term are indefinite.  The term “benefits” is also a relative term which renders the claim indefinite. The term “benefits” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10, 12, 14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Learmonth et al. (U.S. 2010/0113529), as evidenced by Opicapone (CAS SciFinder Registry Number 923287-50-7, accessed 2/12/2022, pp. 1-3). 
Learmonth et al. teach the use of an oxodiazolyl compound (I) for the preparation of a medicament for the prevention or treatment of central and peripheral nervous system associated disorders, wherein said medicament is administered according to a dosing regimen having a dosing periodicity ranging from about twice a day to about once every other day (abstract).  Example 1 teaches preparation of compound A, 5-[3-(2,5-Dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl- ]-3-nitrobenzene-1,2-diol.  As evidenced by CAS SciFinder, this is the same compound as opicapone (p. 2 of CAS SciFinder, the highlighted compound name).  Learmonth et al. teach that the compounds can be used to treat Parkinson’s disease (e.g., paras., [0018]-[0019], claim 26).  Learmonth et al. teach that the compounds may be used to prevent or delay the onset, retarded the progression or ameliorate the symptoms of the disease or condition (para. [0019]). Accordingly, the limitations of claim 7 are satisfied.  
might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.  While Learmonth et al. do not teach that a PD patient “benefits by more than 0.25 hr in an OFF period”, Learmonth et al. do teach the same patient population [Parkinson’s disease], drug [opicapone], and dose regimen as instantly claimed.  Because the method steps are the same, it is deemed that the patient would inherently benefit by more than 0.25 hr in OFF period as recited in instant claim 21.
Accordingly, claims 7, 10, 12, 14, and 21 are anticipated by Learmonth et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 12, 14, 21, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Learmonth et al. (U.S. 2010/0113529), as evidenced by Opicapone (CAS SciFinder Registry Number 923287-50-7, accessed 2/12/2022, pp. 1-3). 
Learmonth et al. teach the use of an oxodiazolyl compound (I) for the preparation of a medicament for the prevention or treatment of central and peripheral nervous system associated disorders, wherein said medicament is administered according to a dosing regimen having a dosing periodicity ranging from about twice a day to about once every other day (abstract).  Example 1 teaches preparation of compound A, 5-[3-(2,5-Dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl- ]-3-nitrobenzene-1,2-diol.  As evidenced by CAS SciFinder, this is the same compound as opicapone (p. 2 of CAS SciFinder, the highlighted compound name).  Learmonth et al. teach that the compounds can be used to treat Parkinson’s disease (PD) (e.g., paras., [0018]-[0019], claim 26).  Learmonth et al. teach that “the term treatment and variations such as `treat` or `treating` refer to any regime that can benefit a human or non-human animal. The treatment may be in respect of an existing condition or may be prophylactic prevent or delay the onset, retard the progression or ameliorate the symptoms of the disease or condition” (para. [0019]). Opicapone can be administered once a day (claim 20, para. [0023]-[0028).  Opicapone dosages include preferably 5-100 mg/day (para. [0027]).  
Learmonth et al. do not explicitly teach the Parkinson’s disease patient characteristics recited in claims 42 and 43.
It would have been obvious to one of ordinary skill in the art to administer opicapone to a PD patient and/or a patient suspected of being at risk for PD.  Learmonth et al. teach that administration of opicapone can be used to “prevent or delay the onset, retard the progression or ameliorate the symptoms” of PD.  Thus, the skilled artisan would have had a reasonable expectation of success in treating a PD patient that had not previously taken a dopamine precursor, wherein the dopamine precursor was levodopa.  Additionally, it is a matter of routine practice on the part of the physician, identifying what pharmaceutical treatments are suitable for a Parkinson’s disease patient.   
Accordingly, claims 42 and 43 are rendered obvious.
Claims 7, 10, 12, 14, 21, 42 and 43 are deemed to be obvious in view the teachings of Learmonth et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 10, 12, 14, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 12-17 of U.S. Patent No. 8,524,746 (hereinafter (the ‘746 patent”), as evidenced by Opicapone (CAS SciFinder Registry Number 923287-50-7, accessed 2/12/2022, pp. 1-3). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to a method of slowing or delaying progression of Parkinson's Disease which method comprises administering to a patient diagnosed with Parkinson's Disease an effective amount of opicapone without levodopa.  Instant claim 10 recites wherein the slowing the progression involves the delay by a period of at least 
Claim 1 of the ‘746 patent is drawn to a method of treating a movement disorder in a patient in need thereof comprising administering to the patient about twice every day to about once every other day a pharmacologically effective dose of 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl]-3-nitrobenzene-1,2-diol or a pharmacologically acceptable salt thereof, wherein the movement disorder is selected from Parkinson's disease, dystonia, dyskinesia, and extrapyrimidal syndromes.   Claim 2 of the ‘746 patent recites that administration is once daily. Claim 6 of the ‘746 patent recites that the movement disorder is Parkinson’s disease.   Claims 12-15 of the ‘746 patent recite dose formulation of the compound, including 5-100 mg.  Claims 16 and 17 of the ‘746 patent recite timing of the dosage, e.g., morning, midday, noon, afternoon, evening, or midnight.
As evidenced by CAS SciFinder, opicapone is the same compound as 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl]-3-nitrobenzene-1,2-diol (p. 2 of CAS SciFinder, the highlighted compound name).
The specification of the ‘746 patent recites:  

As used herein, the term treatment and variations such as treat or treating refer to any regime that can benefit a human or non-human animal. The treatment may be in respect of an existing condition or may be prophylactic (preventative treatment). Treatment may include curative, alleviation or prophylactic effects. Treatment may prevent or delay the onset, retard the progression or ameliorate the symptoms of the disease or condition. 
 
Col. 5, ll. 53-60.
 and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
	Accordingly, the claims of the ‘746 and deemed to teach a method of slowing or delaying progression of Parkinson’s disease comprising to a patient diagnosed with Parkinson’s disease an effective amount of opicapone without levodopa.  Regarding claim 10, the definition of “treatment” per the ‘746 patent includes “prevent or delay the onset … of the disease or condition”.  Such a prevention is deemed to encompass a delay progression of Parkinson’s disease by more than one month.  Examiner further notes that the claims of the ‘746 patent recite the same patient population, drug [opicapone], and dose regimen as instantly claimed.  Therefore, it is deemed that the patient would inherently benefit by more than 0.25 hr in OFF period as recited in instant claim 21.
	Instant claims 7, 10, 12, 14, and 21 are deemed to be anticipated by claims 1, 2, 6 and 12-17 of the ‘746 patent.
	

Relevant art
Learmonth et al. (U.S. 2009/0054437- hereinafter Learmonth 2) teach compounds of formula I that have pharmaceutical properties in the treatment of central and peripheral nervous system disorders (abstract).  A specific compound of formula I is 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl-]-3-nitrobenzene-1,2-diol (claim 2).  As evidenced by CAS SciFinder, this is the same compound as opicapone (p. 2 of CAS SciFinder, the highlighted compound name).  


Conclusion
Claims 7, 10, 12, 14, 21, 42 and 43 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654